UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): August 16, 2007 Residential Asset Securitization Trust 2007-R1 (Exact name of the issuing entity) Commission File Number of the issuing entity: 333-140726-18 IndyMac MBS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor: 333-140726 IndyMac Bank, F.S.B. (Exact name of the sponsor as specified in its charter) Delaware 95-4791925 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No.) 155 North Lake Avenue Pasadena, California 91101 (Address of Principal Executive Offices) (Zip Code) The depositor’s telephone number, including area code: (800) 669-2300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act(17 CFR240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Section 8. Item 8.01 Other Events. On August 16, 2007, IndyMac MBS, Inc. (the “Company”) entered into a Trust Agreement dated as of August 1, 2007 (the “Trust Agreement”), by and among the Company, as depositor, HSBC Securities (USA) Inc. as underlying certificate seller (the “Underlying Certificate Seller”), and Deutsche Bank National Trust Company, as trustee (the “Trustee”), providing for the issuance of the Company’s Residential Asset Securitization Trust 2007-R1 (the “Trust”), Mortgage Pass-Through Certificates, Series 2007-R1 (the “Certificates”).The Trust Agreement is annexed hereto as Exhibit 99.1. Section 9. Financial Statements and Exhibits. Item 9.01. (a) Financial statements of business acquired. Not applicable (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. Not applicable (d) Exhibits: 99.1 Trust Agreement, dated as of August 1, 2007, by and among the Company, the Underlying Certificate Seller and the Trustee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDYMAC MBS, INC. By: /s/Victor H. Woodworth Name: Victor H. Woodworth Title: Vice President Dated: August 31, 2007 Exhibit Index Exhibit 99.1. Trust Agreement, dated as of August 1, 2007, by and among the Company, the Underlying Certificate Seller and the Trustee.
